Citation Nr: 1750659	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  09-17 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death for the purpose of receiving Dependency and Indemnity Compensation (DIC).


REPRESENTATION

Appellant represented by:	Kenneth A. Wagoner, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1950 to November 1953.  He died in May 2008.  The Appellant is his surviving spouse.

This matter came before the Board of Veterans' Appeals (Board) initially on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In March 2010, the Appellant provided testimony at a Travel Board hearing before an Acting Veterans Law Judge.  Then, in August 2010, the Board remanded the appeal for additional development.  Subsequently, in September 2011, the Board denied the Appellant's claim.

By an action dated September 2013, the Appellant was given the opportunity to receive a new decision from the Board to correct any potential error in the case relating to the duties of the previously-presiding Veterans Law Judge who held the original Board hearing.  Specifically, per the ruling in Bryant v. Shinseki, 23 Vet. App. 488 (2010) the United States Court of Appeals for Veterans Claims (Court) held that the provisions of 38 C.F.R. § 3.103 applied to Board hearings.  Then, VA issued a rule in August 2011, 76 Fed. Rg. 52,572 (2011 Rule), that stated that the provisions of 38 C.F.R. § 3.103 did not apply to hearings before the Board.  The National Organization of Veterans' Advocates petitioned the Court of Appeals for the Federal Circuit to review the validity of the rule and VA agreed to repeal it, finding that it was procedurally invalid.  As a result of these actions, the appellant was afforded an opportunity to vacate the previous Board decision and receive a new Board hearing.  The appellant opted to vacate the previous Board decision and requested a new hearing in an October 2013 statement.  

In October 2014, the Board vacated the prior September 2011 Board decision which denied service connection for DIC.  In November 2014, the Board remanded the issue for a new Board hearing per the Appellant's request.

A new hearing was provided before the undersigned Veterans Law Judge in March 2015, and a copy of the transcript is associated with the record.  

The claim was remanded by the Board in March 2016 for further evidentiary development.

This appeal was processed using the Veteran Benefits Management System (VBMS) paperless claims processing system.  Any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Appellant's claim of entitlement to service connection for the cause of the Veteran's death for the purpose of receiving DIC benefits.  It is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2015). 

At the time of the Veteran's death, the Veteran was not service connected for any disabilities.  His June 2008 death certificate discloses that his immediate cause of death was congestive heart failure (CHF).  The appellant asserts that the Veteran's heart problems preexisted service and were aggravated due to the stress of service; in the alternative, the appellant asserts that the Veteran's heart condition was related to his alleged exposure to herbicides while stationed in Okinawa, Japan.  

The Board notes that the Veteran's file was lost, and despite a search, the RO was unable to locate the Veteran's file as of July 2017.  Therefore, in July 2017, the Appellant was notified of this fact, and the claims file was rebuilt by the RO.  The Appellant was further notified that she should submit any copies of documents that she has from the original file.  

Although the Veteran's service treatment records are not currently a part of the claims file, the September 2011 Board decision noted that the Veteran's service treatment records were silent for any complaints or diagnoses of, or treatment for, any heart problems.  Specifically, the Veteran's June 1950 enlistment examination report showed no significant abnormalities of the heart.  Additionally, his November 1953 separation examination revealed a normal clinical evaluation of the heart.  The Board recognizes that in Marciniak v. Brown, 10 Vet. App. 198, 200 (1997), the Court held that the presumption of regularity applies to earlier findings of fact by the Board.  See also Ashley v. Derwinski, 2, Vet. App. 62, 64 (1992) (Court must apply the "presumption of regularity" to "'the official acts of public officers, and in the absence of clear evidence to the contrary, [must] presume that they have properly discharged their official duties.' ") (quoting United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15, 47 S.Ct. 1, 6, 71 L.Ed. 131 (1926)).  

As the Veteran's June 1950 enlistment examination was found to be absent of any notations of diseases or defects of the heart, the presumption of soundness attaches and only clear and unmistakable evidence that demonstrates that the disability existed prior to service and was not aggravated by service may rebut the presumption.  See 38 U.S.C.A §1111, Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012) (providing that the presumption of soundness applies only when a disease or injury not noted upon entry to service manifests in service, and a question arises as to whether it preexisted service).

The Board acknowledges that the Appellant has submitted written statements and testified at the March 2015 Board hearing that the Veteran was experiencing issues related to his heart while in service.  Additionally, the Appellant has argued that the Veteran had a history of heart problems in his family and was also told in the military that he had a heart condition resulting from a rheumatic fever.  Although these lay statements suggest that the Veteran's heart condition pre-existed the Veteran's entry into active duty, it is not sufficient enough to rebut the presumption of soundness that attached to him upon his entry into active duty in June 1950.  38 U.S.C.A. §§ 1111 and 1132; 38 C.F.R. § 3.304(b).  See also, Gahman v. West, 13 Vet. App. 148, 150 (1999) (recorded history provided by a lay witness does not constitute competent medical evidence sufficient to overcome the presumption of soundness, even when such is recorded by medical examiners).

Subsequent to the March 2015 Board hearing, the Appellant submitted two separate opinions from private physicians, Dr. T. and Dr. W.  

Dr. T's December 2015 letter commented on the Veteran's physical condition prior to his death in May 2008.  Dr. T. noted that the Veteran had underlying coronary artery disease (CAD) after myocardial infarction undergoing coronary artery bypass grafting in both 1973 and again in 1988.  Despite revascularization, the Veteran continued to be plagued with recurrent arrhythmias and hospitalizations for CHF.  Despite rigorous medical therapy and revascularization on several attempts, Dr. T. noted that the Veteran succumbed to his IHD in May 2008.  He added that this was primarily due to end-stage heart failure from his underlying ischemic disease.

Dr. W.'s December 2015 letter noted that he had been friends of the Veteran's family since 1979.  From the beginning, he was aware that the Veteran had a history of IHD, and had undergone coronary artery bypass graft surgery in the past.  After reviewing the Veteran's death certificate, Dr. W. noted that his death certificate only lists CHF, but an underlying cause was IHD, though it was not listed.  

The Appellant alleges that the Veteran was exposed to "rainbow herbicides" during his 18 months of service in Okinawa from 1952 to 1953.  She states that while the Veteran was guarding planes that delivered herbicides to Korea, some of it dripped on him.  She references a picture the Veteran brought home of him standing under the wing of a plane with numerous barrels along the runway where he was standing.  The Appellant has submitted articles that indicate Agent Orange was used in Okinawa, Japan.  One article notes a link between IHD and Agent Orange.  Another article states that a dumpsite in Okinawa provides proof of the existence of Agent Orange at the site.  See articles submitted by Appellant through her representative from August 2017.  

Although a VA medical opinion from April 2011 provided a negative nexus opinion regarding the Veteran's cause of death and his service, the Board finds that an additional medical opinion regarding the theory of possible exposure to Agent Orange and it's relation to the Veteran's diagnosed heart conditions has not yet been obtained.  As such, a supplemental addendum medical opinion addressing this contention is warranted in order to accord the Appellant every possible consideration and to fairly resolve the issue on appeal.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the VA examiner who conducted the April 2011 VA examination (or another examiner if unavailable) for preparation of an addendum opinion.  If this examiner is no longer available, the claims file must be returned to a medical professional of similar expertise.  All pertinent evidence of record must be made available to and reviewed by the examiner.

The examiner is asked to address the following:

Is it at least as likely as not (50 percent or greater probability) that the Veterans cause of death is etiologically related to any in-service disease, injury, or event, including exposure to herbicide agents?

In responding to the above question, the examiner is asked to consider and discuss Dr. W.'s letter from December 2015 indicating that an underlying cause of the Veteran's death was Ischemic Heart Disease (IHD).  Additionally, the examiner should consider and discuss the articles submitted by the Appellant suggesting a link between IHD and Agent Orange.  The examiner should also address whether there is a medically sound basis to attribute in any way the Veteran's cause of death to the Veteran's alleged in-service exposure to herbicide agents.

A fully articulated rationale for each opinion requested must be set forth in the medical report.  The examiner must discuss the particulars of this Veteran's medical history and the relevant medical science applicable to this case, which may reasonably make clear the medical guidance in the study of this case.

2. After the above development has been completed, review the file and ensure that all development sought in this REMAND is completed.  Arrange for any further development indicated by the results of the development requested above, and re-adjudicate the claim.  If the determination remains unfavorable, then the AOJ should issue a supplemental statement of the case.  An appropriate period of time should be allowed for response by the Appellant and her representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




